People ex rel. Hassan v Sposato (2015 NY Slip Op 06735)





People ex rel. Hassan v Sposato


2015 NY Slip Op 06735


Decided on September 2, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
THOMAS A. DICKERSON
SANDRA L. SGROI
SYLVIA HINDS-RADIX, JJ.


2015-06440

[*1]The People of the State of New York, ex rel. Bilal Hassan, petitioner,
v Michael J. Sposato, etc., respondent.


Bilal Hassan, East Meadow, N.Y., petitioner pro se.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Steven T. Henesy of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to set bail upon Nassau County Indictment No. 289N/15.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the County Court, Nassau County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger,  25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson,  48 NY2d 230).
ENG, P.J., DICKERSON, SGROI and HINDS-RADIX, JJ., concur.
ENTER: Aprilanne Agostino
Clerk of the Court